—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 25, 1994, which held that claimant was disqualified from receiving unemployment insurancé benefits because she voluntarily left her employment without good cause.
Claimant was employed as a legal secretary. We find that the record provides substantial evidence to support the Board’s finding that claimant voluntarily took advantage of an early retirement incentive program offered by her employer, as well as its conclusion that claimant’s acceptance of early retirement in this case constituted a personal decision to leave her employment without good cause.
Cardona, P. J., Crew III, White, Casey and Yesawich Jr., *954JJ., concur. Ordered that the decision is affirmed, without costs.